PETERS, C. J.
The transcript of the record, which is prepared with very great neatness and accuracy, shows that an appeal was taken from the final decree of the court below, *495which, was rendered on the 17th day of September, 1873, and that there “was filed in said cause an appeal to supersede and reverse the decree, which, together with the bond and approval of the register, is in words and figures as follows, to wit: ” and a formal appeal and supersedeas bond is then copied into the transcript. This bond is signed by those appellants who took the appeal, and also by “ Thomas Cobbs, Robert H. Smith, and Jona. Bliss,” who are not parties to the suit; but they are not described as sureties in tlie bond, but as principal obligors. Obviously, this is a sufficient compliance with the purpose of the statute, which only requires that the bond for supersedeas shall be in double the amount of the judgment, with sufficient sureties. Rev. Code, § 3489. It is not necessary that the sureties shall be so described in the bond. They are equally sureties, whether so named or not. If the bond is insufficient, in consequence of the insolvency of the “ security,” the register or clerk will be liable for damages that may thereby be sustained. Rev. Code, § 3491. But the appeal will not be dismissed. Additional bond may be given. Rev. Code, p. 844, § 4421. There is no pretence that the bond in this case is insufficient for insolvency of the “ security.”
The motion is denied, with costs.